IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :             No. 505 EAL 2014
                              :
               Respondent     :
                              :             Petition for Allowance of Appeal from the
                              :             Unpublished Memorandum and Order
          v.                  :             of the Superior Court at No. 3336 EDA
                              :             2011 filed May 2, 2013, affirming the
                              :             Judgment of Sentence of the Philadelphia
JONATHAN T. MOORE,            :             County Court of Common Pleas at Nos.
                              :             CP-51-CR-0014039-2010 and
               Petitioner     :             CP-51-CR-0014051-2010 filed November
                              :             4, 2011


                                       ORDER


PER CURIAM
      AND NOW, this 22nd day of January, 2015, as Petitioner has previously been

denied allocatur at No. 281 EAL 2014, this filing is DISMISSED.